Case 4:19-cv-05046 Document 1 Filed on 12/26/19 in TXSD Page 1 of 9




                                              4:19-cv-5046
Case 4:19-cv-05046 Document 1 Filed on 12/26/19 in TXSD Page 2 of 9
Case 4:19-cv-05046 Document 1 Filed on 12/26/19 in TXSD Page 3 of 9
Case 4:19-cv-05046 Document 1 Filed on 12/26/19 in TXSD Page 4 of 9
Case 4:19-cv-05046 Document 1 Filed on 12/26/19 in TXSD Page 5 of 9
Case 4:19-cv-05046 Document 1 Filed on 12/26/19 in TXSD Page 6 of 9
Case 4:19-cv-05046 Document 1 Filed on 12/26/19 in TXSD Page 7 of 9
Case 4:19-cv-05046 Document 1 Filed on 12/26/19 in TXSD Page 8 of 9
Case 4:19-cv-05046 Document 1 Filed on 12/26/19 in TXSD Page 9 of 9
